Case 4:21-cv-00587-ALM Document 1 Filed 07/27/21 Page 1 of 19 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 Sherman Division


 DR. STELLA IMMANUEL                         )
                                             )
         Plaintiff,                          )
                                             )
 v.                                          )             Case No.    4:21-cv-587
                                             )
                                             )             TRIAL BY JURY
 ANDERSON COOPER                             )             IS DEMANDED
                                             )
 -and-                                       )
                                             )
 CABLE NEWS NETWORK, INC.                    )
                                             )
         Defendant.                          )
                                             )



                               COMPLAINT
         Plaintiff, Dr. Stella Immanuel (“Dr. Immanuel”), by counsel, files the following

 Complaint against Defendants, Anderson Cooper (“Cooper”), and Cable News Network,

 Inc. (“CNN”), jointly and severally.

         Dr. Immanuel seeks (a) compensatory damages and punitive damages in the total

 sum of $100,000,000.00, (b) prejudgment interest on the principal sum awarded by the

 Jury from July 28, 2020 to the date of Judgment, and (c) court costs – arising out of

 Defendants’ defamation and defamation by implication.

                       I. STATEMENT OF MATERIAL FACTS

         1.      Dr. Immanuel is a licensed primary care physician who practices at the

 Rehoboth Medical Center in Houston, Texas. [https://rehobothmedicalcenter.com/]. She

 also serves as an emergency room physician at the Sabine Medical Center in Many,


                                            1
Case 4:21-cv-00587-ALM Document 1 Filed 07/27/21 Page 2 of 19 PageID #: 2




 Louisiana. She sees patients from all over Texas. Dr. Immanuel has privately practiced

 medicine for over twenty (20) years.

         2.    In 2020, Dr. Immanuel was one of the medical professionals on the

 frontline of advocating for early treatment of the novel coronavirus (COVID19) with

 Hydroxychloroquine, also known as “HCQ”. As of July 2020, she had personally treated

 over 350 patients with COVID19 – patients that have diabetes, patients that have high

 blood pressure, patients that have asthma, old people.      Dr. Immanuel prescribed a

 combination of HCQ, Zinc and Zithromax. The results were excellent. Her patients are

 all well.1

         3.    On July 27, 2020, Dr. Immanuel appeared on the steps of the United States

 Supreme Court with Congressman Ralph Norman (R-SC) and “America’s Frontline

 Doctors”, including Dr. Simone Gold, Dr. Bob Hamilton, Dr. Dan Erickson, Dr. James

 Todaro, Dr. Joe Lapado and other medical professionals, to advocate for HCQ as an

 effective treatment for COVID19. America’s Frontline Doctors is an organization built

 by a group of physicians who are committed to educating the American public and

 political leaders about HCQ, as well as other issues related to the COVID19 pandemic,

 from    an   unbiased,   medical   perspective.   [https://americasfrontlinedoctors.org/].

 America’s Frontline Doctors seek to “educate the American public and political leaders

 about HCQ.” The organization believes that “[i]f Americans continue to let so-called

 experts and media personalities make their decisions, the great American experiment of a


         1
                Dr. Immanuel has lost one patient, a 92 year old diabetic who was not
 eating and refused to go to the hospital for fluids. She put herself, her staff, and many
 colleagues on HCQ for prevention because, by the very mechanism of action, HCQ
 works early and as a prophylaxis against COVID19. Dr. Immanuel sees COVID19
 patients every day. She wears only a surgical mask. Neither she nor her staff has ever
 gotten sick.


                                            2
Case 4:21-cv-00587-ALM Document 1 Filed 07/27/21 Page 3 of 19 PageID #: 3




 Constitutional Republic with Representative Democracy, will cease.” At the Supreme

 Court event, Dr. Immanuel introduced herself, described her experience treating

 COVID19 patients with HCQ, and shared the following views and opinions:

       “So right now, I came here to Washington DC to say, America, nobody needs
       to die. The study that made me start using hydroxychloroquine was a study
       that they did under the NIH in 2005 that say it works. Recently, I was doing
       some research about a patient that had hiccups and I found out that they even
       did a recent study in the … National Institute of Health … They treated a
       patient that had hiccups with hydroxychloroquine and it proved that hiccups is
       a symptom of COVID. So if the NIH knows that treating the patient would
       hydroxychloroquine proves that hiccup is a symptom of COVID, then they
       definitely know the hydroxychloroquine works.”

       “I’m upset. Why I’m upset is that I see people that cannot breathe. I see
       parents walk in. I see diabetic sit in my office knowing that this is a death
       sentence and they can’t breathe. And I hug them and I tell them, ‘It’s going
       to be okay. You’re going to live.’ And we treat them and they leave. None
       has died. So if some fake science, some person sponsored by all these fake
       pharma companies comes out say, ‘We’ve done studies and they found out
       that it doesn’t work.’ I can tell you categorically it’s fixed science. I want to
       know who is sponsoring that study. I want to know who is behind it because
       there is no way I can treat 350 patients and counting and nobody is dead and
       they all did better.”

       “So I came here to Washington DC to tell America nobody needs to get sick.
       This virus has a cure. It is called hydroxychloroquine, zinc, and Zithromax. I
       know you people want to talk about a mask. Hello? You don’t need mask.
       There is a cure. I know they don’t want to open schools. No, you don’t need
       people to be locked down. There is prevention and there is a cure.”

       “And let me tell you something, all you fake doctors out there that tell me,
       ‘Yeah. I want a double blinded study.’ I just tell you, quit sounding like a
       computer, double blinded, double blinded. I don’t know whether your chips
       are malfunctioning, but I’m a real doctor. I have radiologists, we have plastic
       surgeons, we have neurosurgeons, like Sanjay Gupta saying, ‘Yeah, it doesn’t
       work and it causes heart disease.’ Let me ask you Dr. Sanjay Gupta. Hear
       me. Have you ever seen a COVID patient? Have you ever treated anybody
       with hydroxychloroquine and they died from heart disease? When you do,
       come and talk to me because I sit down in my clinic every day and I see these
       patients walk in everyday scared to death. I see people driving two, three
       hours to my clinic because some ER doctor is scared of the Texas board or
       they’re scared of something, and they will not prescribe medication to these
       people.”



                                           3
Case 4:21-cv-00587-ALM Document 1 Filed 07/27/21 Page 4 of 19 PageID #: 4




      “I tell all of you doctors that are sitting down and watching Americans die.
      You’re like the good Nazi … the good one, the good Germans that watched
      Jews get killed and you did not speak up. If they come after me, they threaten
      me. They’ve threatened to … I mean, I’ve gotten all kinds of threats. Or
      they’re going to report me to the bots. I say, you know what? I don’t care.
      I’m not going to let Americans die. And if this is the hill where I get nailed
      on, I will get nailed on it. I don’t care. You can report me to the bots, you
      can kill me, you can do whatever, but I’m not going to let Americans die.”

      “And today I’m here to say it, that America, there is a cure for COVID. All
      this foolishness does not need to happen. There is a cure for COVID. There
      is a cure for COVID is called hydroxychloroquine. It’s called zinc. It’s
      called Zithromax. And it is time for the grassroots to wake up and say, ‘No,
      we’re not going to take this any longer. We’re not going to die.’ Because let
      me tell you something, when somebody is dead, they are dead. They’re not
      coming back tomorrow to have an argument. They are not come back
      tomorrow to discuss the double blinded study and the data. All of you doctors
      that are waiting for data, if six months down the line you actually found out
      that this data shows that this medication works, how about your patients that
      have died? You want a double blinded study where people are dying? It’s
      unethical. So guys, we don’t need to die. There is a cure for COVID.”

      “My message to Dr. Anthony Fauci is when is the last time you put a
      stethoscope on a patient? That when you start seeing patients like we see on a
      daily basis, you will understand the frustration that we feel. You need to start
      feeling for American people like we, the frontline doctors, feel. I need to
      start realizing that. They are listening to you. And if they are going to you,
      you got to give them a message of hope. Got to give them a message that
      goes with what you already know that hydroxychloroquine works.”

      “We’re talking about, we can’t open our businesses. We can’t go to school
      and parents are scared to get treated. And I personally, have put over a
      hundred people on hydroxychloroquine prophylaxis. Doctors, teachers,
      people who are health care workers, my staff, me, I see over 15 to 20,
      sometimes 20, 15, 10 patients a day. I use a surgical mask. I’ve not been
      infected. Nobody I know has been infected that’s around me. So this is the
      answer to this question. You want to open schools, everybody get on
      hydroxychloroquine. That is the prevention for COVID. One tablet every
      other week is good enough. And that is what we need to get across to the
      American people. There’s prevention and there is cure. We don’t have to
      lock down schools. We don’t have to lockdown our businesses. There’s
      prevention, and there is cure. So instead of talking about a mask, instead of
      talking about lockdowns, instead of talking about all these things, put our
      teachers on hydroxychloroquine.”




                                         4
Case 4:21-cv-00587-ALM Document 1 Filed 07/27/21 Page 5 of 19 PageID #: 5




        “Put those that are high risk on hydroxychloroquine. Those that want it. If
        you want to catch COVID, that’s cool, but you should be given the right to
        take it and be prevented. So that’s the message. All this stuff that we’re
        putting together, it’s not necessary because hydroxychloroquine has a
        prevention. Hydroxychloroquine is a prevention for COVID.”

        “I have seen 350 patients and counting. Put them on hydroxychloroquine.
        They all got better. This is what I would say to all those studies, they had
        high doses, they were given to wrong patients. I will call them fake science.
        Any study that says hydroxychloroquine doesn’t work, is fake science and I
        want them to show me how it doesn’t work. How is it going to work for 350
        patients for me and they’re all alive, and then somebody say it doesn’t work?
        Guys, all them studies, fake science.”

        4.      President Trump saw the America’s Frontline Doctors presentation at the

 Supreme Court. He retweeted a video posted by America’s Frontline Doctors, and made

 some brief comments about Dr. Immanuel, including that he thought she made some

 “very impressive” statements about her treatment of patients using HCQ. The President

 added that he thought Dr. Immanuel’s voice was “important”, but that he knew nothing

 about her.

        5.      CNN immediately retaliated.         In an effort to vilify, demonize and

 embarrass President Trump, Cooper and CNN published a series of statements of fact

 about Dr. Immanuel that injured her reputation and exposed her to public hatred,

 contempt, ridicule, and financial injury, and that impeached her professional judgment,

 integrity, and honesty, including the following:

        a.      Dr. Immanuel was “spreading conspiracy theories on COVID-19” and
                promoted an “unproven drug hydroxychloroquine” [“HCQ”];

        [https://www.cnn.com/videos/business/2020/07/28/trump-briefing-tweet-
 question-collins-sitroom-bts-vpx.cnn].




                                              5
Case 4:21-cv-00587-ALM Document 1 Filed 07/27/21 Page 6 of 19 PageID #: 6




        b.     “Trump promoted a doctor. Watch what she said about demons …
               Who’s medical advice is the President of the United States now
               promoting? It’s not Dr. Fauci. Not Dr. Birx. Not even Dr. Redfill from
               the CDC or the Surgeon General … No, the President is now promoting a
               doctor whose viral video has been very popular suddenly among QAnon
               conspiracy theorists and COVID deniers. She’s a doctor from Houston
               who also believes that women can be physically impregnated by witches
               in their dreams … That’s Dr. Stella Immanuel who also has a ministry
               who promises on her own YouTube page quote deliverance from spirit
               husbands and spirit wives parentheses incubus and succubus endquote …
               [clip of public statements by Dr. Immanuel that the virus has a cure] …
               Keeping ‘em honest, just medically that is simply not true … Because
               every wartime President needs a Surgeon General, here again is the
               candidate that the President of the United States retweeted last night [clip
               of Dr. Immanuel preaching before the Fire Power Ministries] … That
               makes you miss Chuck Woolery, doesn’t it. This doctor Immanuel
               apparently believes that lusting after movie stars can conjure demons that
               can make women physically pregnant with demon babies by impregnating
               them in their dreams … In any case, why trust him [Dr. Fauci] when you
               can instead trust the person who speaks about succubuses on YouTube”;

        [https://www.youtube.com/watch?v=3BUyUuh6A94];

        c.     “Trump promotes a doctor who has claimed alien DNA was used in
               medical treatments” … She’s also made videos saying that doctors make
               medicine using DNA from aliens, and that they’re trying to create a
               vaccine to make you immune from becoming religious,’ Collins asked.
               The CNN reporter went on to press Trump: ‘It's misinformation’ …
               [Trump’s] decision to amplify Immanuel raises fresh questions about the
               administration’s messaging and pandemic response. It also gives her ideas
               a significant platform and risks lending credibility to someone who has
               made a number of dangerous claims in the past. On her website and in
               sermons posted on YouTube, Immanuel -- who practices medicine at
               Rehoboth Medical Center, a clinic in Houston, and is the founder of the
               Fire Power Ministries church -- has, among other things, claimed that sex
               with ‘tormenting spirits’ is responsible for gynecological problems,
               miscarriages and impotence. ‘Many women suffer from astral sex
               regularly. Astral sex is the ability to project one’s spirit man into the
               victim’s body and have intercourse with it,’ she once claimed in a sermon
               … While she has alleged that face masks are unnecessary, Immanuel
               appears to be wearing an N95 mask in a video shared on her clinic’s
               Facebook page and encourages visitors to the clinic seeking treatment to
               wear face coverings”;

         [https://www.cnn.com/2020/07/29/politics/stella-immanuel-trump-
 doctor/index.html].



                                             6
Case 4:21-cv-00587-ALM Document 1 Filed 07/27/21 Page 7 of 19 PageID #: 7




        d.     “CNN’s Anderson Cooper discusses President Donald Trump’s response
               to the coronavirus and a video he retweeted featuring a group of doctors
               making false claims about the coronavirus”;

        [https://www.cnn.com/videos/politics/2020/07/29/donald-trump-coronavirus-
 doctor-kth-sot-vpx-ac360.cnn].

        e.     “Social media giants remove viral video with false coronavirus
               claims that Trump retweeted … A video featuring a group of doctors
               making false and dubious claims related to the coronavirus was removed
               by Facebook, Twitter, and YouTube after going viral online Monday …
               During the press conference, a speaker who identifies herself as a doctor
               makes a number of dubious claims, including that ‘you don’t need masks’
               to prevent spread of the coronavirus, and that recent studies showing
               hydroxychloroquine is ineffective for the treatment of Covid-19 are ‘fake
               science’ sponsored by ‘fake pharma companies.’ ‘This virus has a cure,
               it’s called hydroxychloroquine, zinc, and Zithromax,’ the woman claims.
               ‘You don't need masks, there is a cure’”;

        [https://www.cnn.com/2020/07/28/tech/facebook-youtube-
 coronavirus/index.html].

        f.     “@andersoncooper likens Pres. Trump to a ‘snake oil salesman,’ saying
               the ‘President … is promoting disproven and harmful medical treatments.’
               ‘It is unconscionable,’ adds Cooper”;

        [https://twitter.com/AC360/status/1288266710697619459;
        https://twitter.com/CNN/status/1288276149118709760].

        g.     “Today, he did have plenty to say about this woman who he has praised
               for her public embrace of hydroxychloroquine. She is a doctor who also
               preaches about astral projection, alien DNA and the sperm of demons.
               [Clip from sermon at Fire Power Ministries]. So that is Dr. Stella
               Emmanuel who, when she’s not preaching about witches and demon
               sperm and alien DNA, is part of a group of Tea Party sponsored doctors
               advocating for unproven and .. potentially dangerous COVID treatments
               … It’s now been 24 hours, though, and if the President did want to know
               something about this person that he is now promoting on a global stage, he
               has had plenty of time to Google her … and tell him about her and about
               the demon sex and the astral sex. Hard to imagine this President’s ears
               wouldn’t perk up with those topics”;

        [https://twitter.com/AC360/status/1288631762587967495].




                                           7
Case 4:21-cv-00587-ALM Document 1 Filed 07/27/21 Page 8 of 19 PageID #: 8




        h.     “The most prominent person featured in the video, Stella Immanuel -- who
               has said in the past that DNA from space aliens is being used in medicine -
               - did not meet with Pence”.

        [https://www.cnn.com/2020/07/29/politics/mike-pence-doctors-
 misinformation/index.html].

        6.     Cooper and CNN’s statements are materially false because:

        ●      Dr. Immanuel did not spread conspiracy theories or misinformation and
               did not promote or advocate unproven drugs of any kind, including HCQ;

        ●      Dr. Immanuel did not make any medically untrue statements about HCQ
               and did not lie about HCQ or its ability to prevent and cure COVID19;

        ●      Cooper and CNN attributed statements to Dr. Immanuel that she never
               made. The statements regarding demons and aliens were simply
               fabricated;

        ●      Cooper mocked Dr. Immanuel, comparing her to “ointment” salesman,
               Chuck Woolery, and implying that Dr. Immanuel was peddling snake oil
               when she was advocating a proven, scientific treatment for COVID19;

        ●      Cooper and CNN juxtaposed a series of facts relating to Dr. Immanuel’s
               professional medical experience and opinions and her personal religious
               beliefs so as to imply a connection and create the impression that she was
               unfit to perform the duties of a licensed medical doctor.

        7.     Cooper and CNN falsely portrayed HCQ as “harmful”, “dangerous’,

 “disproven” and supposedly ineffective for the treatment of COVID19. In truth, HCQ is

 an entirely effective medication for the treatment of COVID19, as proven by clinical

 results, the success of doctors who use it frequently in their practices, including Dr.

 Immanuel, and clinical studies which were entirely ignored and/or discounted by CNN,

 including:

        https://academic.oup.com/aje/article/189/11/1218/5847586;

         https://www.newsweek.com/key-defeating-covid-19-already-exists-we-need-start-
 using-it-opinion-1519535;

        https://www.youtube.com/watch?v=x2DxP-6wHoY;



                                            8
Case 4:21-cv-00587-ALM Document 1 Filed 07/27/21 Page 9 of 19 PageID #: 9




        https://www.thegatewaypundit.com/2021/01/440000-americans-dead-facebook-
 american-journal-medicine-admit-stand-hcq-wrong-people-prosecuted/.

        8.      Although there were multiple respected frontline physicians on the steps

 of the Supreme Court, including Dr. Simone Gold, CNN chose to attack only one – the

 one medical doctor that President Trump mentioned by name. CNN’s attacks were

 vicious and unjustified. By targeting and attacking Dr. Immanuel, CNN effectively

 caused the deaths of hundreds of thousands whose lives would have been spared if they

 had been treated early with HCQ.

        9.      In addition to falsely attributing statements to Dr. Immanuel that she never

 made, such as “Alien DNA was used in medical treatments” and “demon sperm”, CNN

 deliberately juxtaposed select, edited portions of certain of Dr. Immanuel’s personal

 spiritual sermons (ministry based on the Bible, Genesis Chapter 6), which CNN

 producers     lifted   from     the    Firepower      Ministries    YouTube       channel,

 [https://www.youtube.com/user/firpowerministries/featured], in an effort to ridicule Dr.

 Immanuel, portray her as crazy and medically unqualified, injure her reputation as a

 licensed physician, and suppress the use of HCQ as a proven and effective treatment for

 COVID19. Cooper’s tone and facial expressions in the broadcasts further demonstrate

 that he and CNN intended or endorsed the defamatory meaning and implication of the

 words used.

        10.     Taken as a whole, the clear defamatory gist of Cooper and CNN’s

 statements is that Dr. Immanuel is unfit to be a medical doctor, that her medical

 judgments and advice are unsafe and/or unsound, and that she peddles disinformation,

 including harmful medical treatments and, therefore, endangers patients. The qualities




                                             9
Case 4:21-cv-00587-ALM Document 1 Filed 07/27/21 Page 10 of 19 PageID #: 10




  disparaged by Cooper, CNN and their agents – Dr. Immanuel’s medical experience,

  professional judgment, advice, credibility, honesty, integrity, ethics, intelligence,

  performance and ability to perform as a licensed medical doctor – are peculiarly valuable

  to Dr. Immanuel and are absolutely necessary in the practice and profession of any

  medical professional. Cooper and CNN’s false statements ascribe to Dr. Immanuel

  conduct, characteristics and conditions that are highly prejudicial to Dr. Immanuel or

  anyone in her profession.

         11.    CNN’s false statements were immediately understood to convey the

  intended defamatory meaning about Dr. Immanuel, see, e.g.:

         https://twitter.com/VJShordee444/status/1288473413086920706
         (“This woman is a real Dr????”);

         https://twitter.com/Ben_Adler89/status/1288268977374978048
         (“Anyone else think @stella_immanuel is the reincarnation of #MsCleo”);

         https://twitter.com/Mrbandot1/status/1288251426481700864
         (“She is not just nuts, she is freaking full blown cookoo”);

         https://twitter.com/83ActionJackson/status/1288476912860372992
         (“I mean, I’d be impressed too if a doctor came up to me and said my flu was
         caused by having sex with demons in my dreams”).

         12.    Cooper and CNN’s false and defamatory statements injured Dr.

  Immanuel’s reputation and business. Dr. Immanuel’s reputation as a physician was

  severely compromised. She lost numerous business opportunities and unquestionably

  lost substantial income.    Had it not been for Cooper and CNN’s defamation, Dr.

  Immanuel would have treated many more COVID19 patients, and her reputation in

  America and globally would have been starkly different. Instead of being supported and

  known as a physician that was successfully treating COVID19 patients and saving lives,

  Cooper and CNN made her out to be an unqualified, lunatic, witch doctor who should be



                                             10
Case 4:21-cv-00587-ALM Document 1 Filed 07/27/21 Page 11 of 19 PageID #: 11




  shunned by the public and potential patients. Her voice and her ability to treat patients

  was impaired. Dr. Immanuel felt humiliated, sad, angry and traumatized when she

  heard/saw/read the false statements contained in Cooper and CNN’s news reports and

  videos that were published worldwide. Many media outlets cancelled her appearances,

  largely due to the defamation.       Potential business partners stepped back from joint

  ventures and business partnerships because of the enterprise risk created by Cooper and

  CNN. Dr. Immanuel suffered millions in lost income due to the publication of the

  defamatory statements.

         13.        In this case, Dr. Immanuel seeks presumed damages, actual damages,

  special damages and punitive damages as a result of Defendants’ defamation and

  defamation by implication.

                                         II. PARTIES

         14.        Dr. Immanuel is a citizen of Texas. She is a private individual. She

  suffered substantial harm to her reputation in Texas as a result of Cooper and CNN’s

  defamation and defamation by implication.

         15.        Defendant Cooper is the anchor of CNN’s Anderson Cooper 360°, a

  global newscast. The show airs weeknights on CNN and is simulcast to an international

  audience     on    CNN     International.   [https://www.cnn.com/profiles/anderson-cooper-

  profile#about]. Upon information and belief, Cooper is a citizen of New York.

         16.        Defendant CNN is a Delaware corporation, with a principal place of

  business in New York.        CNN is a division of WarnerMedia.        WarnerMedia is an

  operating segment of AT&T, Inc. CNN is part of WarnerMedia’s “Turner” business unit.

  The Turner business unit operates television networks and related properties that offer




                                                11
Case 4:21-cv-00587-ALM Document 1 Filed 07/27/21 Page 12 of 19 PageID #: 12




  branded news and other content for consumers in Texas and around the world. Millions

  watch CNN. Turner’s digital properties include the CNN digital network, www.cnn.com.

  In addition to its massive digital footprint, CNN employs multiple social media accounts

  as a means to profit from the publication of its false statements. The broadcast, video and

  posts at issue in this case, identified above, were published and read in Texas, where Dr.

  Immanuel suffered damage. See, e.g., Keeton v. Hustler Magazine, Inc., 465 U.S. 770,

  776 (1984) (“[f]alse statements of fact harm both the subject of the falsehood and the

  readers of the statement … The tort of libel is generally held to occur wherever the

  offending material is circulated. Restatement (Second) of Torts § 577A, Comment a

  (1977). The reputation of the libel victim may suffer harm even in a state in which he has

  hitherto been anonymous.       The communication of the libel may create a negative

  reputation among the residents of a jurisdiction where the plaintiff’s previous reputation

  was, however small, at least unblemished.”).

                            III. JURISDICTION AND VENUE

         17.     The United States District Court for the Eastern District of Texas has

  subject matter jurisdiction over this action pursuant to Title 28 U.S.C. § 1332 (Diversity).

  The parties are citizens of different States. The amount in controversy exceeds the sum

  of $75,000, exclusive of interest and costs.

         18.     Cooper and CNN are at home in Texas and are subject to general and

  specific personal jurisdiction in Texas.

         19.     Venue is proper in this Court pursuant to Title 18 U.S.C. §§ 1391(b)(1)

  and (b)(2). Defendants are subject to personal jurisdiction in Texas. The statements at




                                                 12
Case 4:21-cv-00587-ALM Document 1 Filed 07/27/21 Page 13 of 19 PageID #: 13




  issue were intentionally broadcast and published throughout Texas, including in the

  Eastern District, where Dr. Immanuel suffered substantial injury.

         20.     Prior to filing this action, Dr. Immanuel fully complied with the Texas

  Defamation Mitigation Act (the “DMA”). Tex. Civ. Prac. & Rem. Code § 73.051 et seq.

  On July 1, 2021, Dr. Immanuel served on Cooper and CNN at the place of publication a

  written notice specifying the statements that are defamatory and demanding, inter alia,

  that those statements be retracted and/or corrected and removed from the Internet.

  Cooper and CNN failed to retract and correct the false and defamatory statements.

                                COUNT I – DEFAMATION

         21.     Dr. Immanuel restates paragraphs 1 through 20 of this Complaint, and

  incorporates them herein by reference.

         22.     Cooper and CNN made, published and republished numerous false factual

  statements of and concerning Dr. Immanuel. These false statements are detailed verbatim

  above. Cooper and CNN published the false statements without privilege of any kind.

         23.     The false statements are defamatory. The statements accuse and impute to

  Dr. Immanuel (a) unfitness to perform the duties of an office or employment for profit, or

  the want of integrity in the discharge of the duties of such office or employment,

  including violation of Dr. Immanuel’s professional duties as a licensed physician, lapse in

  judgment, deception, lack of ethics, lack of integrity and lack of veracity. The statements

  also prejudice Dr. Immanuel in her profession as a medical doctor.

         24.     By broadcasting and publishing the statements to CNN’s cable television

  viewers, online viewers, subscribers and advertisers, Cooper and CNN knew or should

  have known that the statements would be republished over and over by third-parties to




                                              13
Case 4:21-cv-00587-ALM Document 1 Filed 07/27/21 Page 14 of 19 PageID #: 14




  Dr. Immanuel’s detriment. Republication by Cooper and CNN’s followers, mainstream

  media, and users of Twitter was the natural and probable consequence of Cooper and

  CNN’s actions and was actually and/or presumptively authorized by Cooper and CNN.

  In addition to their original publications, Cooper and CNN are liable for the millions of

  third-party republications of the false and defamatory statements under the republication

  rule.

          25.    Cooper and CNN’s false and defamatory statements harmed Dr. Immanuel

  and her reputation, causing presumed damages and actual damages. Cooper and CNN

  each lacked reasonable grounds for any belief in the truth of their statements and

  defamatory implication, and acted negligently in failing to determine the true facts.

          26.    Cooper and CNN published the false and defamatory statements with

  actual knowledge that they were false or with reckless disregard for whether they were

  false. Cooper and CNN acted with actual malice and reckless disregard for the truth for

  the following reasons:

                 a.        Cooper and CNN fabricated statements and falsely attributed

  statements to Dr. Immanuel that Cooper and CNN knew Dr. Immanuel had never made.

  Although Cooper and CNN made it appear as if they had direct knowledge of facts, they

  did not have one shred of evidence to support the statements. St. Amant v. Thompson, 390

  U.S. 727, 732 (1968) (“The finder of fact must determine whether the publication was

  indeed made in good faith.        Professions of good faith will be unlikely to prove

  persuasive, for example, where a story is fabricated by the defendant, is the product of his

  imagination, or is based wholly on an unverified anonymous telephone call. Nor will

  they be likely to prevail when the publisher’s allegations are so inherently improbable




                                              14
Case 4:21-cv-00587-ALM Document 1 Filed 07/27/21 Page 15 of 19 PageID #: 15




  that only a reckless man would have put them in circulation. Likewise, recklessness may

  be found where there are obvious reasons to doubt the veracity of the informant or the

  accuracy of his reports”); Miller v. Watkins, 2021 WL 924843, at * 18 (Tex App. 2021)

  (“If Miller indeed fabricated her allegations, then she by definition entertained serious

  doubts about them and had a high degree of awareness of the statements’ falsity”).

                 b.      Prior to publication, Cooper and CNN knew from prior reporting

  and the reporting of others that Dr. Immanuel’s statements about HCQ were true. Cooper

  and CNN published the false statements in spite of their actual knowledge of the truth,

  and in order to disparage and discredit Dr. Immanuel’s professional reputation.

                 c.      Cooper and CNN harbored an institutional hostility, hatred,

  extreme bias, spite and ill-will towards President Trump.        This bias and prejudice

  motivated Cooper and CNN to publish the intentionally false statements about Dr.

  Immanuel.    Cooper and CNN intended to inflict harm through knowing or reckless

  falsehoods. Don King Productions, Inc. v. Walt Disney Co., 40 So.3d 40, 45 (Fla. 4th

  DCA 2010) (“[a]n intention to portray a public figure in a negative light, even when

  motivated by ill will or evil intent, is not sufficient to show actual malice unless the

  publisher intended to inflict harm through knowing or reckless falsehood.”) (citing

  Garrison v. Louisiana, 379 U.S. 64, 73 (1964)); Cochran v. Indianapolis Newspapers,

  Inc., 175 Ind.App. 548, 372 N.E.2d 1211, 1221 (1978) (evidence of ill will creates jury

  question on actual malice where “[t]here are no facts or statements of record which even

  remotely support” the defamatory implication at issue); see Duffy v. Leading Edge

  Products, Inc., 44 F.3d 308, 315 fn. 19 (5th Cir. 1995) (“[E]vidence of ill will can often

  bolster an inference of actual malice.”).




                                              15
Case 4:21-cv-00587-ALM Document 1 Filed 07/27/21 Page 16 of 19 PageID #: 16




                 d.     Cooper and CNN intentionally abandoned all journalistic standards

  and integrity in broadcasting, publishing and republishing the false statements. They did

  not seek the truth or report it. They betrayed the truth for the sake of their institutional

  bias against President Trump and ratings. Rather than minimize harm, Cooper and CNN

  immediately set out to inflict maximum pain and suffering on Dr. Immanuel in order to

  harm her reputation and disparage the President.        Cooper and CNN broadcast and

  published the statements in the broadest manner possible, to television, Internet and

  social media audiences, for the sole purpose of injuring Dr. Immanuel’s reputation. They

  refuse to be accountable; refuse to acknowledge their mistakes; and, of course, refuse to

  apologize. As a sure sign of their actual malice, Cooper and CNN did not even bother to

  contact Dr. Immanuel for comment prior to publication. Project Veritas v. New York

  Times, Case 63921/2020 (Westchester County Mar. 18, 2021) (Opinion & Order, p. 13)

  (one of the reasons the New York Times was guilty of actual malice was that it

  intentionally declined to seek comment from the plaintiff prior to publication, which

  “blatantly violated NYT’s own published policies and ethical guidelines”.).

                 e.     Cooper and CNN repeatedly the false and defamatory statements

  in order to inflict insult, pain and mental suffering on Dr. Immanuel and to ruin her career

  in medicine.

         27.     As a direct result of Cooper and CNN’s defamation, Dr. Immanuel

  suffered presumed damages, actual damages and special damages, including, but not

  limited to, loss of income, impaired future earnings and career damage, insult, pain,

  embarrassment, humiliation, mental suffering, injury to his reputation, costs and other




                                              16
Case 4:21-cv-00587-ALM Document 1 Filed 07/27/21 Page 17 of 19 PageID #: 17




  out-of-pocket expenses, in the amount of $100,000,000 or such greater sum as is

  determined by the Jury.

                   COUNT II – DEFAMATION BY IMPLICATION

         28.    Dr. Immanuel restates paragraphs 1 through 27 of this Complaint, and

  incorporates them herein by reference.

         29.    In their broadcasts and statements detailed above, Cooper and CNN

  juxtaposed a series of facts so as to imply a defamatory connection between them and

  conveyed the statements in such a way as to create a false impression that Dr. Immanuel

  was incompetent and unfit to be a medical doctor. Cooper and CNN also created a

  defamatory implication by omitting facts relating to Dr. Immanuel’s personal religious

  and spiritual beliefs, such as the biblical foundation for her ministry, the healing and

  spiritual nature of her prayer, and the fact that the statements, cherry-picked by CNN

  from Firepower’s vast library of spiritual ministry, had nothing to do with her medical

  practice, credentials and opinions. [https://www.youtube.com/user/firpowerministries].

         30.    Cooper and CNN’s statements constitute defamation by implication.

         31.    The defamatory gist of Cooper and CNN’s statements harmed Dr.

  Immanuel and her reputation, causing presumed damages, actual damages and special

  damages, including loss of income and career damage and earnings impairment.

         32.    As a direct result of Cooper and CNN’s defamation by implication, Dr.

  Immanuel suffered presumed damages, actual damages and special damages, including,

  but not limited to, loss of income, impaired future earnings and career damage, insult,

  pain, embarrassment, humiliation, mental suffering, injury to his reputation, costs and




                                             17
Case 4:21-cv-00587-ALM Document 1 Filed 07/27/21 Page 18 of 19 PageID #: 18




  other out-of-pocket expenses, in the amount of $100,000,000 or such greater sum as is

  determined by the Jury.



         Dr. Immanuel alleges the foregoing based upon personal knowledge, public

  statements of others, and records in her possession.         Dr. Immanuel believes that

  substantial additional evidentiary support, which is in the exclusive possession of Cooper

  and CNN, their agents and other third-parties, will exist for the allegations and claims set

  forth above after a reasonable opportunity for discovery.

         Dr. Immanuel reserves her right to amend this Complaint upon discovery of

  additional instances of Cooper and CNN’s wrongdoing.



                     CONCLUSION AND REQUEST FOR RELIEF

         WHEREFORE, Dr. Immanuel respectfully requests the Court to enter Judgment

  against Cooper and CNN, jointly and severally, as follows:

         A.      Compensatory damages in the amount of $100,000,000;

         B.      Punitive damages in an amount to be determined by the Jury;

         C.      Prejudgment interest on the principal sum awarded by the Jury at the

  maximum rate allowed by law;

         D.      Postjudgment interest at the maximum rate allowed by law;

         E.      Costs and other recoverable amounts as allowed by law;

         F.      Such other relief as is just and proper.



                            TRIAL BY JURY IS DEMANDED




                                               18
Case 4:21-cv-00587-ALM Document 1 Filed 07/27/21 Page 19 of 19 PageID #: 19




  DATED:     July 27, 2021



                             DR. STELLA IMMANUEL



                             By:   /s/ Madhu S. Sekharan
                                   Madhu S. Sekharan, Esquire
                                   Texas Bar No. 24072332
                                   16614 Radiant Lilac Trail
                                   Cypress, TX 77433-6365
                                   Mobile: 832-920-1515
                                   Office: 281-304-6369
                                   MSekharanAttorney@outlook.com

                                   Steven S. Biss (VSB # 32972)
                                   300 West Main Street, Suite 102
                                   Charlottesville, Virginia 22903
                                   Telephone: (804) 501-8272
                                   Facsimile: (202) 318-4098
                                   Email: stevenbiss@earthlink.net
                                   (Motion for Admission Pro Hac Vice
                                          To be Filed)

                                   Counsel for the Plaintiff




                                         19
